           Case 6:05-bk-09013-KSJ           Doc 59     Filed 01/09/19       Page 1 of 2



                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

In re :                                                           Case No. 6:05-bk-09013-KSJ
                                                                  Chapter 7
Bruno Malara
                               Debtor(s).
___________________________________________/


          NOTICE & REPORT BY TRUSTEE OF DEPOSIT OF UNCLAIMED FUNDS
                     INTO COURT UNCLAIMED FUND ACCOUNT


        Marie E. Henkel, Chapter 7 Trustee of the above captioned estate, reports that pursuant to the
Final Report of Chapter 7 Trustee, she has disbursed all funds and the following checks have been
returned as unclaimed :
To                             Address                                           Amount

American Express                   P O Box 297879                                 $ 7,269.68
                                   Ft. Lauderdale, FL 33329
                                   Claim No. 00002
Capital One                        P O Box 85184                                   12,161.72
                                   Richmond, VA 23285
                                   Claim No. 00004
Capital One Bank                   P O Box 530081                                    3,811.18
                                   Atlanta, GA 30353
                                   Claim No. 00005
Capital One Bank                   P O Box 530081                                    8,309.38
                                   Atlanta, GA 30353
                                   Claim No. 00006
Capital One Bank                   P O Box 530081                                    2,965.58
                                   Atlanta, GA 30353
                                   Claim No. 00007
Excel Communications               P O Box 210496                                     593.12
                                   Kansas City, MO 64121
                                   Claim No. 00008
MBNA America                       P O Box 15137                                     1,181.93
                                   Wilmington, DE 19886
                                   Claim No. 00010

        That more than ninety (90) days have elapsed since the declaration and distribution of the final
dividend, and pursuant to the provisions of 11 U.S.C. §347, the undersigned has mailed a copy of this
Notice and the original check in the amounts of $36,292.59, payable to the Clerk, U. S. Bankruptcy
Court, to the attention of Susan Magaditsch, Financial Administrator, United States Bankruptcy Court,
Sam M. Gibbon United States Courthouse, 801 N. Florida Ave., Tampa, FL 33602, and states that the
claimant entitled thereto is as listed above, and that the last known address, as far as known, is given
above.

          Dated January 9, 2019.
Case 6:05-bk-09013-KSJ   Doc 59   Filed 01/09/19    Page 2 of 2



                             /s/ Marie E. Henkel
                             Marie E. Henkel, Trustee
                             Florida Bar No. 260320
                             3560 S. Magnolia Ave.
                             Orlando, FL 32806
                             Telephone : (407) 438-6738
                             Facsimile : (407) 858-9466
